DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-3 in the reply filed on 10/28/2021 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.
The restriction is made FINAL. 
Claim Objections
Claim 3 is objected to because of the following informalities.
Regarding Claim 3, “oli” should be “oil.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim recites “high solid-content paste.” However, “high solid-content” is a term of degree that is not defined by the Specification. Claim 1 recites the solid content of the paste is 20 to 100%, but this is not for “high solid-content.” Therefore, one with ordinary skill in the art would be uncertain what would qualify as “high solid-content.”
For purpose of examination, any range above 50% is consider “high solid-content.”
Regarding Claim 3, the claim recites “water-based fabric and/or oli-based fabric.” However, these are not terms recognized in the art for fabrics. While an Applicant is entitled to act as their own lexicographer to specifically define a term, the written description must clearly define the claim term and set forth a definition so as one reasonably skilled in the art would be put on notice on what claim term means. Here, water-based fabric can be “aqueous polyurethane resin or the like” and oli-based fabric can “oily polyurethane resin or the like,” but there is no further definition on how this fabric material is made or what makes it a fabric. The instant Specification recites the making of the oli-based fabric in Paragraph 0044, but seems to recite a film, not a fabric.  Thus, the Specification is also unclear what water or oil-based fabric means and one with ordinary skill in the art would be uncertain what these terms mean, rendering the claim indefinite. 
For purposes of examination, any polyurethane material will qualify as a water-based or oil based-fabric. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0249244) in view of Watanabe et al. (US 6,429,159). 
Regarding Claim 1, Wang teaches an artificial leather (Abstract) comprising a substrate (Fig 3e, Item 350), a thermoplastic polyurethane adhesive layer disposed on the substrate (Fig. 3e, Item 340), an intermediate layer (Fig. 3e, Item 330), and a surface layer. (Fig. 3e, Item 320). 

    PNG
    media_image1.png
    208
    431
    media_image1.png
    Greyscale

Wang teaches the intermediate layer can be a paste that has a drying/adhesive temperature of 110 to 200 degrees C (Paragraph 0022), which overlaps the claimed range of 60 to 150 degrees C, a solids content of 50% or more (Paragraph 0022), which overlaps the claimed range of 20 to 100%, and a viscosity in the range of 15,000 to 25,000 cps (Claim 1 of Wang), which overlaps the claimed range of 5000 to 30000 cps.
Wang does not teach the adhesive layer is a fiber adhesive layer or a thermoplastic polyurethane fiber layer is disposed on thermoplastic polyurethane fiber adhesive layer. Wang does teach flexibility is a desired property of the resulting artificial leather. (Paragraph 0007). 
Watanabe teaches using a thermoplastic polyurethane fiber adhesive layer (Claim 1 of Watanabe) to bind layers in laminates together. (Column 4, Lines 31-37; Claim 6 of Watanabe). Watanabe teaches the advantage of using thermoplastic polyurethane fibers versus conventional polyurethane adhesive layers is the improved flexibility and permeability of the resulting laminate (Column 1, Column 4, Lines 38-68). Thus, it would have been obvious to one with ordinary skill in the art to use the thermoplastic polyurethane fiber adhesive of Watanabe as the adhesive layer in Wang. 
Thus, as Watanabe teaches an adhesive fiber layer formed through melt-blowing, the adhesive layer of Watanabe will be formed of multiple thermoplastic polyurethane fiber layers. Therefore, the combination of Watanabe and Wang teaches two layers of thermoplastic polyurethane fiber layers that meet the limitations of Claim 1. 
Regarding Claim 2, Wang teaches the paste layer comprises a paste with a solids content of greater than 50%. This qualifies as a “high-solid content paste.” 
Regarding Claim 3, Wang teaches drying a polyurethane paste (Claim 1 of Wang), which is the same type of material used in the claimed Specification. Therefore, the paste film/fabric of Wang would meet the claimed limitation recited in Claim 3. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781